Citation Nr: 0804382	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-07 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia with depression. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA afforded the veteran a mental disorders examination in 
October 2003.  The examiner indicated that the claims folder 
was reviewed in conjunction with the examination.  In the 
report, the examiner cited to New Orleans VA Medical Center 
treatment records dated in February 2003.  The Board notes 
that the only VA treatment records in the claims folder are 
dated in 2005.  Additionally, the examiner indicated that the 
veteran was admitted to Greenville Spring State Hospital in 
December 2002 and he also referenced treatment records from a 
Dr. Maresh.  Both of these records are also missing from the 
claims folder.  As the Board is on notice that there are 
outstanding records that are applicable to the veteran's 
claim and which have been relied on in rendering the VA 
examination report, these records are relevant and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The RO should associate 
with the claims folder all pertinent records in this matter 
that have been noted above.  If the RO is unable to locate 
the outstanding records cited herein within its own facility, 
it must re-obtain them with any necessary assistance from the 
veteran.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
veteran's outstanding records from the 
VAMC in New Orleans reflecting 
treatment from 2003 to 2005, (and with 
any necessary authorization by 
appellant) records from Greenville 
Spring State Hospital from December 
2000, and records from Dr. Maresh and 
associate them with the claims folder.  
All efforts to obtain records should be 
fully documented, including any 
responses received.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



